Abatement Order filed December 19, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00881-CV
                                   ____________

                  H.U.S.A MANAGEMENT, INC., Appellant

                                         V.

            LEVINSON ALCOSER ASSOCIATES, L.P., Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-87316

                            ABATEMENT ORDER

      Notice was filed on December 13, 2017 that appellant is in bankruptcy. Tex.
R. App. P. 8.1. According to the notice, on December 4, 2017, appellant petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 17-36536-H2-11. A bankruptcy
suspends the appeal from the date when the bankruptcy petition is filed until the
appellate court reinstates the appeal in accordance with federal law. Tex. R. App. P.
8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM




                                           2